                                                                                 Hon. Ricardo S. Martinez
 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
       FRASER CONSTRUCTION COMPANY,
       INC., individually and on behalf of all                  CASE NO. 2:19-cv-00451-RSM
 9
       others similarly situated,
10                                                              DECLARATION OF KEITH S.
                                                                DUBANEVICH RE RESELLER
                                            Plaintiff,          INDIRECT PURCHASER
12
                                                                PLAINTIFFS’ MOTION FOR
                 v.                                             APPOINTMENT OF INTERIM CO-
13
                                                                LEAD CLASS COUNSEL AND
14                                                              LIAISON COUNSEL
       CEDAR SHAKE & SHINGLE BUREAU,
15     a Washington nonprofit corporation;
       WALDUN FOREST PRODUCTS, LTD, a
16     British Columbia corporation; ANBROOK
       INDUSTRIES LTD, a British Columbia
17     corporation; and G&R CEDAR LTD., a
       British Columbia corporation,
18
                                         Defendants.
19

20          I, KEITH S. DUBANEVICH, declare under penalty of perjury of the laws of the State of

21   Oregon that the following statements are true and correct and based upon my personal knowledge:

22          1.        I am an attorney licensed to practice in Oregon and Texas. I have been admitted

23   pro hac vice to practice before this Court in this case.

24          2.        I am a shareholder of Stoll Stoll Berne Lokting & Shlachter P.C. (“Stoll Berne”). I

25   obtained my B.S degree from Northeastern University with high honors in 1980, and my J.D.

26   degree from Tulane University School of Law, cum laude, in 1983.

27

28
     DECLARATION OF KEITH S. DUBANEVICH                                    STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                                                             209 S.W. OAK STREET, SUITE 500
     (Cause No. 2:19-cv-00451-RSM) Page 1                                                        PORTLAND, OREGON 97204
                                                                                       TEL. (503) 227-1600 FAX (503) 227-6840
 1          3.      I joined Stoll Berne in September 2012 after practicing for approximately 29 years,

 2   first as an associate and then as a partner, at Fulbright & Jaworski (now Norton Rose Fulbright),

 3   an international law firm where my practice focused on litigation. During my time with Fulbright

 4   & Jaworski, I handled numerous antitrust cases and tried an antitrust case to a verdict. In 1998 I

 5   joined Garvey Schubert Barer in the Portland office as a shareholder. During my time with Garvey

 6   Schubert Barer I was lead counsel in the defense of numerous class action antitrust cases including

 7   In re Parcel Tanker Shipping Services Antitrust Litig., 3:04-cv-1687-AVC (D. Ct.) and In re Puerto

 8   Rican Cabotage Antitrust Litig., 3:08-md-1960-DRD (D. P. R.). In November 2008 I was

 9   appointed Special Counsel to the Oregon Attorney General and was eventually promoted to Chief

10   of Staff and Associate Attorney General. During my time with the Oregon Department of Justice

12   I supervised numerous antitrust cases including antitrust reviews of corporate mergers and

13   acquisitions and prosecution of price fixing cases. I joined Stoll Berne in 2012. I have been on

14   the Executive Committee of the Antitrust Section of the Oregon State Bar since 2015 and served

15   as Chair of the Section from 2017-2018.

16          4.      On March 27, 2019, my client, Plaintiff Fraser Construction Company, Inc.

17   (“Plaintiff”), filed the first—and thus far only—Reseller Indirect Purchaser Plaintiff class action

18   complaint in the nation alleging that Defendants and their co-conspirators colluded to fix the prices

19   of cedar shakes and shingles in violation of federal antitrust law as well as the antitrust and

20   consumer protection laws of numerous states. See Fraser Construction Co., Inc. v. Cedar Shake &

21   Shingle Bureau, et al., No. 2:19-cv-00451 (W.D. Wash. Mar. 27, 2019), Class Action Complaint

22   (Dkt. #1) (“Complaint”) at ¶ 4.

23          5.      Stoll Berne has performed considerable work, and expended significant time and

24   resources, to identify and investigate—as well as meaningfully further—the claims in this

25   litigation. The firm’s work began with a thorough review of the complaint and temporary

26   restraining order papers filed earlier this year by S&W Forest Products, where allegations of

27   collusion in the cedar shake and shingles industry first came to light. In the ensuing days and

28   weeks, the firm undertook considerable investigation of the industry and claims at issue before
     DECLARATION OF KEITH S. DUBANEVICH                                    STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                                                             209 S.W. OAK STREET, SUITE 500
     (Cause No. 2:19-cv-00451-RSM) Page 2                                                        PORTLAND, OREGON 97204
                                                                                       TEL. (503) 227-1600 FAX (503) 227-6840
 1   filing suit for their client. The firm conducted an extensive review of publicly available information

 2   concerning the products at issue, relevant industry characteristics, the manufacturers (including

 3   Defendants and their co-conspirators), the industry trade association, and the distribution chain.

 4   The firm also spoke with numerous industry participants about market characteristics, observed

 5   pricing trends, and the core allegations. The firm also retained, at its own expense, an experienced

 6   economics consulting firm to evaluate relevant available industry pricing, cost and demand data

 7   to help inform their assessment of the existence and impact of any collusion that may have

 8   occurred. This economic assessment, showcased prominently in the complaint, reveals that pricing

 9   for the relevant products has increased significantly since at least January 2011 and that these

10   increases cannot be explained by ordinary market forces.

12          6.      Stoll Berne has both defended and prosecuted antitrust cases through trial in

13   numerous federal and state courts across the country. The firm’s antitrust experience ranges from

14   defending hospitals in exclusionary conduct cases to prosecuting price-fixing and market

15   allocation matters as well as a recent case which alleged tying and unlawful bundling of cable

16   television services. Stoll Berne also has a diverse class action practice which includes securities,

17   antitrust, and consumer cases in which cases the firm has been appointed lead, co-lead or liaison

18   counsel. Stoll Berne’s litigation and class action practices are rated Tier One in Portland, Oregon

19   and we are consistently ranked in Chambers USA, Best Lawyers, and Oregon Super Lawyers.

20          7.      I am the Stoll Berne attorney who will lead the firm’s litigation work. I have been

21   lead, liaison and co-lead counsel in numerous significant cases including: A. F. ex rel Legaard v

22   Providence Health Plan, No. 3:13-cv-00776-SI (D. Or.) (lead counsel in consumer class action

23   brought on behalf of children with autism); In re: Premera Blue Cross Customer Date Security

24   Breach Litig., 3:15-md-2633-SI (D. Or.) (liaison counsel in consumer data breach class action); In

25   re: CenturyLink Sales Practices and Securities Litig., 17-md-02795-MJD-KMM (D. Minn.) (co-

26   lead counsel in federal securities case). In my prior private practice I defended multi-district

27   antitrust cases including: In re Parcel Tanker Shipping Services Antitrust Litig., 3:04-cv-1687-AVC

28   (D. Ct.) and In re Puerto Rican Cabotage Antitrust Litig., 3:08-md-1960-DRD (D. P. R.).
     DECLARATION OF KEITH S. DUBANEVICH                                    STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                                                             209 S.W. OAK STREET, SUITE 500
     (Cause No. 2:19-cv-00451-RSM) Page 3                                                        PORTLAND, OREGON 97204
                                                                                       TEL. (503) 227-1600 FAX (503) 227-6840
 1          8.        I have been admitted to practice in over a dozen U.S. District Courts, and I have

 2   handled appeals in the Second, Fifth and Ninth Circuit Courts of Appeal as well as in the United

 3   States Supreme Court. I am currently a member of the Oregon Law Commission and I was recently

 4   recognized as a Litigation Star by Benchmark Litigation. I have been consistently rated AV* by

 5   Martindale Hubbell and I am ranked by both The Best Lawyers in America and Oregon Super

 6   Lawyers.

 7          9.        Stoll Berne has the resources to commit to the prosecution of this action. With 18

 8   lawyers and decades of combined experience successfully funding and litigating complex class

 9   actions, my firm has the track record to back up this commitment. Indeed, our firm had a lead role

10   in litigating the plaintiffs’ claims arising out of the Exxon Valdez oil spill, which litigation lasted

12   over a decade.

13          10.       I and my firm have worked cooperatively with the proposed interim co-lead counsel

14   for the End User Indirect Purchaser Plaintiff classes in other complex litigation and class actions.

15   For example, Stoll Berne and Keller Rohrback are working together representing the State of

16   Oregon in Oregon v. Monsanto Company, et al, No. 18-cv-00540 (Multnomah County Oregon

17   Circuit Court), and Stoll Berne and Lockridge Grindal are working together in In re: Premera Blue

18   Cross Customer Date Security Breach Litig., 3:15-md-2633-SI (D. Or.) and In re: CenturyLink

19   Sales Practices and Securities Litig., 17-md-02795-MJD-KMM (D. Minn.). Stoll Berne and Burns

20   Charest are also working with counsel for end user ZRD Group LLC prosecuting Kjessler v.

21   Zaappaaz, Inc., et al., No. 18-CV-00430 (S.D. Tex.).

22          11.       Based on my experience dealing with the proposed End User co-lead counsel in

23   this litigation thus far, I fully intend to carry on this tradition here. For instance, we already have

24   begun discussing ways to coordinate our efforts to maximize the efficient and successful

25   prosecution of our respective classes’ claims on matters of shared interest.

26          12.       Stoll Berne is committed to managing this litigation efficiently and economically,

27   and I and the other lawyers who will work on this case intend to use our experience and background

28   in similar cases to streamline the litigation. First, the firm is well-versed in using case management
     DECLARATION OF KEITH S. DUBANEVICH                                     STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                                                              209 S.W. OAK STREET, SUITE 500
     (Cause No. 2:19-cv-00451-RSM) Page 4                                                         PORTLAND, OREGON 97204
                                                                                        TEL. (503) 227-1600 FAX (503) 227-6840
 1   strategies to focus litigation with an eye on getting the best result possible without spending a

 2   fortune. If appointed, the firm will implement a timekeeping and cost reporting protocol that will

 3   require all Reseller plaintiffs’ counsel to maintain a daily record of their time and expenses incurred

 4   in connection with this litigation and provide monthly reports for review by the firms. Should the

 5   Court request it, the firm will provide in camera submissions of time records for the Court’s

 6   review. Second, the firm will take measures of the kind used in its other cases to ensure that this

 7   litigation is prosecuted leanly yet effectively. For example, it will ensure that each assignment is

 8   sufficiently but not overly staffed, that state-of-the art technology (like technology assisted review

 9   and predictive coding) is implemented to streamline document discovery, that certain tasks like

10   document review have reasonable hourly rate caps, and that a core group of lawyers as opposed to

12   a small army will be responsible for making all major decisions on behalf of the proposed classes.

13          13.     Stoll Berne’s commitment to utilizing technology to streamline litigation is

14   demonstrated by our cutting-edge technology and e-discovery program. Our team of information

15   system professionals combines experience and knowledge to manage our clients’ data securely and

16   efficiently. We believe cost shouldn’t prevent our clients from receiving the best service possible,

17   so whether we’re representing an individual with a small amount of information or working in

18   large-scale class actions or bet-the-company litigation, we leverage technology to give our clients

19   the most effective, cost-efficient tools available.

20          14.     Stoll Berne employs a nimble and dedicated team with the expertise needed to guide

21   and support our clients through the entire litigation process. We have the ability to perform, in-

22   house, everything from remote collection of electronically stored information, to hosting and

23   managing large-scale shared workspaces, to helping craft and deliver trial presentations.

24          15.     Stoll Berne partners with Relativity, locally hosting our clients’ data in our own

25   secure environment. Our information systems and litigation support teams are led by Matthew

26   Clover, Angel Falconer, and Wes Mueller. In 2017, Mr. Mueller received a Certified Relativity

27   User certificate.

28
     DECLARATION OF KEITH S. DUBANEVICH                                     STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                                                              209 S.W. OAK STREET, SUITE 500
     (Cause No. 2:19-cv-00451-RSM) Page 5                                                         PORTLAND, OREGON 97204
                                                                                        TEL. (503) 227-1600 FAX (503) 227-6840
    EXHIBIT A




                EXHIBIT A

7
8
9
     A PRACTICAL ATTITUDE TOWARD
     PREVENTING AND RESOLVING DISPUTES
     Stoll Berne represents individuals, small and large corporations,
     ﬁnancial institutions, and government entities. Our clients,
     from individuals and closely held corporations to Fortune 500
     companies, all have one thing in common – they seek exceptional
     legal representation. By choosing to concentrate our practice on
     focused areas of expertise, we offer our clients the opportunity
     for continued success.




     KEY PRACTICE
     AREAS:
     Securities/Investor/Broker Litigation
     We regularly represent plaintiffs/claimants and defendants/respondents
     in cases involving stocks, bonds, limited partnerships and other
     investment vehicles, disputes between stockbrokers and customers (e.g.,
     misrepresentation and suitability claims), and claims for management
     malfeasance at the expense of shareholders or investors. Our clients
     include both individual and institutional investors, as well as defendants, in
     ﬁnancial fraud class actions.

     Business Litigation
     Whether our clients initiate or are defendants in litigation, we aggressively
     represent them to obtain the best results. We are regularly retained in “bet
     the company” litigation and are experienced in state and federal courts and
     arbitrations. Our clients turn to us for assistance with a variety of business
     matters such as contract, breach of ﬁduciary duty, fraud, real estate,
     employment and professional malpractice disputes.

     Class Action Litigation
     We have represented many types of class members in a variety of class
     actions including: employees in wage and hour class actions; businesses
     damaged by environmental spills; health care providers and the disabled in
     class actions for reimbursement of health care costs; investors in securities
     fraud class actions; and consumers in cases involving improper fees,
     deception, and price ﬁxing.                                                 Exhibit A
10                                                                            Page 3 of 13
11
12
13
14
15
16
17
18
19
20
1                                                                            Hon. Ricardo S. Martinez
2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT SEATTLE
9         FRASER CONSTRUCTION COMPANY,
          INC., individually and on behalf of all             No. 2:19-cv-00451-RSM
10        others similarly situated,
                                                              DECLARATION OF SERVICE
11                                      Plaintiff,
12               v.
13        CEDAR SHAKE & SHINGLE BUREAU, a
          Washington nonprofit corporation;
14        WALDUN FOREST PRODUCTS, LTD, a
          British Columbia corporation; ANBROOK
15        INDUSTRIES LTD, a British Columbia
          corporation; and G&R CEDAR LTD., a
16        British Columbia corporation,,
17                                      Defendants.
18
                 I hereby certify that on April 8, 2019, I electronically filed the foregoing with the
19

20        Clerk of the Court using the CM/ECF System which will send notification of such filing

21        to the following:

22               Gregory Hollon:            ghollon@mcnaul.com
23               Will Thompson:             wthompson@burnscharest.com
24               Spencer Cox:               scox@burnscharest.com
25               Christopher Cormier:       ccormier@burnscharest.com
26               Warren Burns:              wburns@burnscharest.com

                                                                                            LAW OFFICES OF

          DECLARATION OF SERVICE                                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                      600 University Street, Suite 2700
          (Cause No. 2:19-cv-00451-RSM)                                               Seattle, Washington 98101-3143
                                                                                               (206) 467-1816

     21
1                 Attorneys for Plaintiff Fraser Construction Company, Inc.
                  and the Proposed Classes
2

3                 Further, I hereby certify that I have sent courtesy copies to counsel for defendants

4         in the related cases:

5         Larry Steven Gangnes                            Jacob Alejandro Zuniga (Lead)
          LANE POWELL PC                                  STOKES LAWRENCE
6         1420 Fifth Ave., Ste. 4200                      1420 Fifth Ave., Ste. 3000
          Seattle, WA 9811109402                          Seattle, WA 98101-2393
7         E: gangnesl@lanepowell.com                      E: Jacob.zuniga@stokeslaw.com
8
          Heidi Brooks Bradley                            Matthew L. Harrington
9         Lane Powell PC                                  STOKES LAWRENCE
          E: bradleyh@lanepowell.com                      E: mlh@stokeslaw.com
10
          Molly A. Terwilliger
11        YARMUTH LLP
          1420 5th Ave., Ste. 1400
12        Seattle, WA 98101
          E: mterwilliger@yarmuth.com
13

14                DATED this 9th day of April, 2019.
15                                              By: s/ Gregory J. Hollon
16                                                     Gregory J. Hollon, WSBA No. 26311

17

18

19

20

21

22

23

24

25

26

                                                                                            LAW OFFICES OF

          DECLARATION OF SERVICE                                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                      600 University Street, Suite 2700
          (Cause No. 2:19-cv-00451-RSM)                                               Seattle, Washington 98101-3143
                                                                                               (206) 467-1816

     22
